Citation Nr: 0111466	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-09 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective earlier than March 23, 1999 
for a 100 percent disability rating for service-connected 
conversion reaction.

2.  Entitlement to service connection for gastritis claimed 
as secondary to service-connected arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on active duty from November 1944 to May 
1946.

This appeal arises from an October 1991, Department of 
Veterans Affairs Regional Office (VARO), Nashville, Tennessee 
rating decision, which denied the appellant's claim for 
entitlement to an increased rating for service-connected 
conversion reaction, evaluated as 30 percent disabling; and 
from a September 1995 rating decision, which denied 
entitlement to service connection for gastritis secondary to 
service-connected arthritis. 

The Board likewise denied the appellant's claim for an 
increased rating for conversion reaction in an April 1996 
decision.  A Motion for Reconsideration was denied in 
September 1996.  The appellant appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), and the Board's 
decision was vacated pursuant to an April 1998 Order, 
following a Joint Motion for Remand and to Stay Further 
Proceedings.  The parties requested that the Court vacate the 
Board's April 1996 decision regarding the denial of an 
increased rating for conversion reaction and remand the 
matter so that the Board could consider the appellant's claim 
under the revised rating regulations concerning the section 
of the rating schedule that pertains to mental disorders, 
effective November 7, 1996.  The Court granted the joint 
motion and remanded the case to the Board.

The Board subsequently remanded the case to VARO for further 
development and consideration.  VARO granted the appellant an 
increased rating from 30 to 100 percent disabling, effective 
March 23, 1999, the date of his most recent VA examination, 
in an August 1999 rating decision.  The appellant appealed 
the assignment of March 23, 1999 as the effective date of his 
increased rating, and his claim has been returned to the 
Board for further adjudication.




FINDINGS OF FACT

1.  Service connection was granted and a 30 percent 
disability evaluation was assigned for conversion reaction in 
a March 1949 rating decision, effective May 11, 1946.

2.  The appellant's claim for an increased rating for his 
service-connected conversion reaction was received at VARO on 
September 17, 1991.

3.  Outpatient treatment records for the period from 
September 17, 1990, to March 22, 1999, and a VA examination 
in April 1995 show that the appellant was seen for medication 
monitoring and adjustment, with mild symptoms reflected by 
GAF scores of 70 and 61.  During this time, it was noted that 
his conversion reaction symptoms of depression were 
essentially stable with minimal effect upon his initiative, 
efficiency and reliability levels in relationship with 
others.

4.  The earliest evidence of an increase in the severity of 
the veteran's psychiatric symptomatology is shown at the time 
of his VA mental disorders examination on March 23, 1999.


CONCLUSION OF LAW

An effective date earlier than March 23, 1999 is not 
warranted for the award of a 100 percent evaluation for 
conversion reaction.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an effective earlier than March 23, 1999 
for a 100 percent disability rating for service-connected 
conversion reaction.

The appellant contends that the effective date for the 
assignment of an increased rating for his conversion reaction 
should be September 17, 1991, the date he filed his claim for 
an increased rating.

The RO has met its duty to assist the appellant in the 
development of his claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
appellant and his representative have been provided notice of 
the information required to substantiate his claim by virtue 
of the Statement and Supplemental Statements of the Case 
issued during the pendency of this appeal.  The RO has also 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to the issue 
has been obtained and associated with his claims folder.  
Further, VA mental disorder examinations were provided in 
April 1995 and March 1999. 

The Board will first review the factual and procedural 
background.

The appellant was granted entitlement to service connection 
for residuals of a head injury, conversion reaction 
manifested by headaches and myalgia of the left hip, 
evaluated as 30 percent disabling, effective May 11, 1946, in 
a March 1949 rating decision.

VA outpatient treatment records reported that the appellant 
was treated for various complaints.  He reported headaches 
from the war, described as a dull ache in October 1989.

The appellant filed a claim for an increased rating for his 
service-connected conversion reaction which was received at 
VARO on September 17, 1991.

September 1991 VA treatment entries reported that the 
appellant claimed that he "gets upset easily."  He was 
overtly tearful and felt that he was "falling apart."  The 
examiner noted that, although tearful, he was not psychotic 
or suicidal.  He was afraid of a loss of control, but denied 
any history of assaultive or destructive behavior.  He 
complained of insomnia and depression in addition to his 
chronic anxiety.  Medication was prescribed and he was to 
return in 3 months.  He was referred to psychiatry from the 
outpatient clinic.  He reported depression and increasing 
episodes of easy irritability.  He claimed that he would 
throw things, or drive to "cool off."  He indicated that 
sometimes he would get very depressed and cry.  He reported 
that he had been married for 50 years and that his marriage 
was a happy one.  The examiner observed that he was well 
groomed and cooperative.  His speech was clear.  He was 
euthymic, but appeared agitated or angry when his wife 
started to complain about his problems.  His mood and affect 
were euthymic during the interview.  He was oriented times 3.  
He was off by 1 digit on serial 7's, and could not spell 
"world" backwards.  He remembered 2/3 objects, but had good 
remote memory.  Intelligence was average.  Axis I diagnosis 
was organic brain syndrome vs. major depression.  Axis V was 
high functioning.  The examiner noted that the appellant was 
retired, but worked around the house.  

An October 1991 entry from William A. Paulsen M.D. of 
Neurology Associates of Knoxville, P.C., was submitted.  Dr. 
Paulsen indicated that the appellant had a number of 
symptoms, including headaches and parethesias, and some 
hearing loss which he related to a head injury.  Dr. Paulsen 
reported that the appellant had evidence of depression on 
examination.  He noted that he was not familiar with the 
appellant and did not know whether it was the way the 
appellant presented his story, but the appellant "kind of" 
indicated a loss of memory and loss of cognitive functioning.  
He was weepy in relating his story.  It was Dr. Paulsen's 
feeling that the appellant would benefit from an anti-
depressant medication.  

The appellant was seen in at the VA mental health clinic in 
November 1991.  He was taking medication and reported 
dizziness and instability of his gait.  He claimed to have 
decreased sleep.  His energy and appetite were "ok", but he 
complained of feeling anxious.  He reported crying spells, 
decreased self esteem, passive suicidal ideation.  The 
examiner observed that he had good eye contact.  He was clean 
and looked his stated age.  He was congenial with a mildly 
anxious and depressed mood.  Intelligence was described as 
average.  He was alert and oriented times 3 (not to date).  
He denied suicidal and homicidal ideations, and auditory and 
visual hallucinations.  Axis I diagnosis was of major 
depression.  His global assessment of functioning (GAF) score 
was 70.  He was to be followed for regulation of medication.

A May 1992 VA treatment entry reported that the appellant 
complained of being restless and of acute anxiety.  He was 
given medication and was to return in one month.  A July 1992 
entry reported that he complained that he was edgy all day, 
and irritable.  He was provided medication with 3 refills and 
was to be seen in 3 months.  A September 1992 entry reported 
that the appellant was agitated, and anxious.  He was not 
sleeping at night.  His medication was changed.  However, he 
continued to complain of not sleeping at night in January 
1993, and his medication was again adjusted.

The Board remanded the appellant's claim for entitlement to 
an increased rating for service-connected conversion reaction 
for further development in a February 1995 decision.

An April 1994 VA treatment entry reported that the appellant 
complained a brief episode of being lost in his back yard, 
which lasted about 5 minutes.  The examiner noted 
questionable cerebral insufficiency, not associated with 
headaches or any other neurologic symptoms.  An August 1994 
entry reported that the appellant claimed that he had 
recently been diagnosed with diabetes, and treated.  The 
examiner noted that his current treatment for depression 
would continue.  He was to return to psychiatry in 3 months.  
He was provided medication refills in November 1994.

A VA mental disorders examination was conducted in April 
1995.  The appellant reported that, after his retirement in 
1984, he had essentially been at home, living with is wife.  
He reported that he never developed any hobbies or interests, 
primarily because of his limited, third grade education.  He 
claimed that he attended church on Sundays with his wife.  He 
claimed that his most significant symptoms over the past 
years had been boredom around the house and, in an attempt to 
relieve this, he took a part time job as a grocery clerk.  He 
stopped, however, several months later because he found 
himself becoming irritable while on the job.  In addition, he 
stated that he periodically found himself crying for no 
apparent reason, with no precipitating event.  He claimed 
that the crying incidents did not occur daily and were only 
brief in nature.  Moreover, he stated that his hearing had 
declined over the past several years and, the examiner noted, 
that this added to his irritability.  His current medication 
was doxepin, 25 mg. at bedtime and diazepam, 40 mg. daily.  
The examiner noted that he had been treating the appellant on 
a regular basis since 1991, and there had been no essential 
change in the nature of his psychiatric symptoms.  Throughout 
the evaluation, the appellant remained oriented to time, 
place and person.  He showed no evidence of delusion, 
hallucination or thought disorder.  He did have some 
difficulty recalling dates about his military and subsequent 
career.  He could not recall his last psychiatric 
hospitalization, but within the past several years, he had 
been seen at the VAH in Mountain Home.  A possible diagnosis 
of depression was entertained.  He was not admitted to the 
hospital.  He also stated that he was hospitalized at UT to 
evaluate his headaches and a CAT scan revealed some vascular 
changes.  Axis I diagnoses were conversion disorder, and 
senile dementia, not otherwise specified.  His GAF was 61.  
The examiner opined that the appellant's conversion reaction 
had minimal effect upon his initiative, efficiency, 
reliability levels in relationship with others.  In the past, 
his chief handicap had been his limited education and, more 
recently, his impaired hearing and presumptive evidence of 
senile dementia, as was evidenced by irritability and some 
memory loss, were the most significant factors in his current 
life.  His conversion reaction was not related to senile 
dementia.  It was conceivable, however, that his current 
symptoms of senile dementia may have added to his general 
level of anxiety.

VARO continued the appellant's 30 percent disability rating 
in a June 1995 rating decision.  The Board denied that 
appellant's claim for an increased rating for conversion 
reaction, evaluated as 30 percent, in an April 1996 decision.  
The claim was remanded by the Court following a Joint Motion 
for Remand in April 1998, for consideration of the 
appellant's claim under newly promulgated regulations. 

A VA hospitalization summary reported that the appellant was 
seen in October 1997 for the onset of a hemorrhage into his 
brain.  A CT scan showed a peripheral cortical hemorrhage in 
the left parietal region which was somewhat web-shaped.  The 
impression was of hypertensive intercerebral hemorrhage, 
probably related to amyloid degeneration of the blood 
vessels.  Discharge diagnoses included intracerebral bleed; 
hypertension and diabetes.  He apparently recovered 
basically, with no problems neurologically.  No findings 
referable to his conversion reaction were indicated.

VA treatment records dated from November 1994 to April 1999 
were submitted.  A November 1997 VA treatment entry reported 
that the appellant "dropped" in for an appointment.  He 
reported that he had had a stroke last month and was 
physically weak with increased depression and anxiety.  The 
appellant reported that he managed his psychotropic 
medication and stated that he was taking only one diazepam a 
day, although he was prescribed q.i.d. (four times daily).  
The examiner encouraged him to take his psychotropic 
medication as prescribed and the appellant indicated that he 
would.  He was teary when he first came, but calmed down 
after he was able to talk about his condition and feelings 
about it.  A February treatment entry reported that the 
appellant was usually vague and easily confused.  He was 
status post CVA (cerebrovascular accident) with chronic 
vertigo and left hemiparesis.  

A VA mental disorders examination was conducted on March 23, 
1999.  Although his c-file was reviewed, the appellant's 
medical record was not available.  He reported that he lived 
with his wife of many years and his son who provided needed 
assistance.  The appellant claimed that his son did most of 
the driving and cooking, and also organized and set out his 
medications each day.  He cited his wife as another source of 
emotional support, and someone with whom he could talk, but 
added that because of her own health problems, he tried not 
to burden her.  When asked to describe a typical day, the 
appellant stated that he did not know, he mostly walked 
around the house and looked out on the porch.  He indicated 
that he slept much of the time and very rapidly fell asleep 
in almost any situation, unless he made a concerted effort 
not to.  He described a very isolated existence, regularly 
leaving the house only for church service or medical 
appointments.  He reported that he tried to remain active at 
home and help out with various tasks, but added that he was 
unable to carry these out to his wife's specifications, and 
so had to give up trying most of them.  He denied any 
interests or hobbies, with the exception of gardening, but 
stated that his wife had taken this over as well.  He claimed 
that, while he had been in the habit of walking in his 
neighborhood, his family had discouraged this since he began 
getting disoriented, and on one occasion had to be helped 
back home.  He indicated that while he still felt he would 
like to be able to work and do something useful (at least at 
home), he acknowledged that his physical and emotional 
problems made this highly unlikely.  

The examiner observed that the appellant appeared alert 
throughout the examination.  The appellant warned that he 
might "drop off" to sleep at anytime.  He was pleasant and 
cooperative throughout the interview process, although 
requiring frequent redirection.  He was oriented to person, 
place, and grossly to time (year and day accurate, month and 
date were missed).  His appearance was neat, with clean, 
causal attire.  His speech was, at times, halting or 
stuttering, and he acknowledged that others had made fun of 
this in the past.  Eye contact was good.  Hearing was 
moderately impaired.  There was no evidence of thought 
disorder noted.  His affect was appropriate and reactive, 
ranging from euthymic to teary.  He stated that he tried to 
"stay in a good mood usually."  While he acknowledged other 
times when he felt down or depressed, he was unable to 
provide information about duration.  In addition to the signs 
and symptoms of depression noted above. He acknowledged a 
lack of energy, absence of motivation, no interest in any 
formerly enjoyed activities, and bouts of tearfulness which 
occurred daily, despite his efforts to stop them.  He 
evidenced difficulty concentrating and maintaining his 
attention of focus, and required frequent redirection and 
repetition of questions.  While he did not describe himself 
as irritable, he added that his wife would probably say that 
he was.  Although motivated and cooperative, his reliability 
as a historian was compromised by his poor recall.  While 
there was much consistency between his responses and the 
reports in his charts, he struggled with even long-term, 
overlearned material (e.g., his birth date).  Brief 
assessment of cognitive processes indicated considerable 
impairment of short-term memory and attention/concentration.  
He required three trails for correct registration for three 
words, and five minutes later was unable to recall any, even 
with provision of a category cue.  When given a multiple 
choice cue, he retrieved two of the three words.  He was 
unable to carry out the serial sevens task beyond 1 spelling 
of a word, despite his report that he was able to read.  His 
reasoning was average, and insight into his current life 
situation appeared poor to fair. He could likely have managed 
his benefit payments, only with close supervision and 
assistance.  The examiner noted that, given the appellant's 
significant degree of cognitive impairment, no additional 
psychological testing was conducted.  He further noted that 
more detailed neuropsychological testing may have been 
helpful to better localize and assess his cognitive deficits.  
Axis I diagnosis was conversion disorder, with motor and 
sensory symptoms, and depressive disorder, not otherwise 
specified, ruleout dementia.  GAF was 50, with 50 being the 
highest in the past year.

The examiner summarized that, based on the present assessment 
and records reviewed, it appeared that the appellant suffered 
from a conversion, as well as a depressive, disorder.  In 
addition, he appeared to meet the criteria for a dementia, 
but without medical records and additional testing, a 
definitive diagnosis could not be made.  The effects of these 
conditions were reportedly manifested, not only in his 
subjective distress, but in the significant impairment of his 
social and occupational functioning.  His work efforts, both 
before and after his retirement, appeared to have been 
comprised by his pain and neurological (e.g. neck stiffness) 
complaints, with occupational functioning now being further 
hampered by significant memory and other cognitive 
impairments.  While he recognized and accepted that he was 
unlikely to ever be employable again, his inability to do 
much meaningful work around his home was a factor which 
greatly contributed to feelings of depression.  As he had 
seen his condition steadily worsening, feelings of 
hopelessness and suicidal ideation had increased.  His pain, 
depression, and hypersomnolence, coupled with memory 
impairment (e.g., getting lost when out alone) had resulted 
in significant social isolation and increased dependence.  
With the exception of attending church and medical 
appointments, he described a fairly homebound existence.  
While his various conditions did not impair his ability to 
form or maintain relationships, they significantly impeded 
access to social outlets.  His current coping resources were 
limited (medications and sleep), and were often ineffective.  
Pharmacologic treatment had resulted in only partial 
complaints, and the further complications caused by his 
cognitive and physical decline, prognosis for improvement of 
emotional and behavioral symptoms appeared very poor.

As mentioned, the appellant contends that an effective date 
earlier than March 23, 1999 is appropriate for the award of a 
total schedular evaluation for conversion reaction.  He has 
argued that the effective date of his claim for an increased 
rating should be September 17, 1991, the date he filed his 
claim.

Pertinent laws and regulations provide that the effective 
date of an increased rating shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
The effective date of an increase in disability compensation 
may also be assigned for up to one year prior to the date of 
the receipt of the claim if it is factually ascertainable 
that an increase in disability occurred if the claim is 
received within one year from such date.  See 38 C.F.R. § 
3.400(o) (2000).

In order to determine whether an effective date prior to 
March 23, 1999 is warranted, the Board must determine whether 
the schedular criteria for a 100 percent evaluation were met 
earlier than that date.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record, 
and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the appellant's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2000).

Effective November 7, 1996, the VA's Schedule, 38 C.F.R. Part 
4, was amended with regard to rating mental disorders, 
including conversion reaction.  61 Fed. Reg. 52695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.130).

Prior to November 1996, the criteria for 30 to 100 percent 
ratings for psychoneurotic disorders were as follows:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.  [100 percent]

[Notes (1) through (3) excluded]

Note (4).  When two diagnoses, one 
organic and the other psychological or 
psychoneurotic, are presented covering 
the organic and psychiatric aspects of a 
single disability entity, only one 
percentage evaluation will be assigned 
under the appropriate diagnostic code 
determined by the rating board to 
represent the major degree of disability.  
When the diagnosis of the same basic 
disability is changed from an organic one 
to one in the psychological or 
psychoneurotic categories, the condition 
will be rated under the new diagnosis.
 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1995).  

According to the revised rating criteria, conversion disorder 
is rated under Diagnostic Code 9424, which in turn is rated 
under the "General Rating Formula for Mental Disorders," 
Diagnostic Code 9440.  38 C.F.R. § 4.130 (2000).  As amended, 
the regulation reads:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although  
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent] 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (2000).  In addition, 
other related regulations were amended in November 1996.  
According to the amended rating criteria, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(2000).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (2000).  

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126(d) (2000).

Because the appellant's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Because the appellant's claim for an increased rating was 
received on September 17, 1991, it is the evidence from 
within one year prior to that claim and up to the date of the 
March 23, 1999 effective date that is most relevant to the 
claim for an earlier effective date for a 100 percent rating.

Having reviewed the evidence of the appellant's mental health 
treatment and status dated between September 17, 1990 and 
March 23, 1999, the Board finds that the preponderance of the 
evidence weighs against a finding that an earlier effective 
date is warranted for the award of a 100 percent evaluation 
for conversion reaction.  The treatment records for the 
specified period are not indicative of totally incapacitating 
psychoneurotic symptoms illustrative of a profound retreat 
from mature behavior or virtual isolation in the community, 
and do not reveal total occupational and social impairment 
due to gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, intermittent inability to perform 
activities of daily living, disorientation, or memory loss.

The records for this period show that the appellant was seen 
regularly for medication monitoring and adjustment.  His GAF 
score was reported as 70 in November 1991, indicating some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  The 
appellant's April 1995 VA examination was conducted by an 
examiner who had been treating his on a regular basis.  The 
examiner indicated that his condition was stable with no 
essential change in the nature of his psychiatric symptoms.  
His GAF score was reported as 61, still within the mild 
symptoms range.  The examiner noted that the appellant's 
conversion reaction had minimal effect upon his initiative, 
efficiency and reliability levels in relationship with 
others.  The appellant reported increased depression and 
anxiety in November 1997, but claimed that he had not been 
taking his medication as prescribed, and he indicated that he 
would do this.  Following the November 1997 entry, other than 
some vagueness and confusion noted in a February 1998 entry, 
status post CVA, there is no record of psychiatric evaluation 
prior to March 23, 1999, the date on which the total 
schedular evaluation has been made effective.

As a result, the record suggests that the appellant's 
functional abilities remained fairly stable during the period 
from September 17, 1990 to March 23, 1999.  While the 
evidence demonstrates that the appellant was dealing with 
some depression, anxiety and irritability during that time, 
there are no objective findings which indicate the 
manifestation of a gross repudiation of reality, disturbed 
thought or behavior processes, or fantasy, confusion, panic, 
or explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  In addition, there is no 
evidence to suggest that the veteran ceased to function 
within his community, and in fact, he indicated that he 
regularly attended church with his wife of 50 years, to whom 
he claimed he was happily married.  Furthermore, during the 
specified period the appellant was over 66 years old with a 
third grade education, and had retired from employment 
several years before.  Although he claimed that he quit a 
part time job after several months because of irritability, 
there is no medical evidence during this time frame which 
demonstrates that he was unable to obtain or retain 
employment as a result of his service-connected psychiatric 
disorder, or that his psychiatric disorder was so severe as 
to entirely preclude occupational and social adaptation 
entirely.  

As such, the record does not show that the appellant's 
psychiatric disability was productive of a total, or 100 
percent evaluation in the year prior to September 17, 1991 
(the date of claim for increase); nor does the evidence 
indicate evidence of the manifestation of symptomatology 
consistent with a total rating at a date earlier than March 
23, 1999.  As the March 23, 1999 VA examination report 
showing an increase in psychoneurotic symptoms is dated later 
than the date of the claim for an increased evaluation, the 
Board finds that March 23, 1999 is the appropriate effective 
date for the award of a total or 100 percent schedular 
evaluation for conversion reaction.

Having found the preponderance of the evidence to be 
unfavorable, the Board has concluded that an effective date 
earlier than March 23, 1999, is not warranted for the grant 
of a total disability evaluation for conversion reaction.  
Accordingly, the appellant's claim is denied.


ORDER

An effective date earlier than March 23, 1999 for the 
assignment of a 100 percent disability rating is denied.


REMAND

2.  Entitlement to service connection for gastritis claimed 
as secondary to service-connected arthritis.

As mentioned previously, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand regarding the appellant's claim for service connection 
for gastritis is required for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

The Court has held that pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310, when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Although the record reveals that the appellant has been 
diagnosed as having gastritis, the Board notes that it is 
unclear from the record whether he currently has gastritis, 
and, if so, to what extent, if any, his gastritis may be 
aggravated by medications taken for his service-connected 
arthritis.  Specifically, the September 1999 VA examination 
report indicated a diagnosis of a "history" of gastritis.  
The examiner further reported that it was "probable that 
[the appellant's] gastitis [sic] is partly due to NSAID 
use."  However, he indicated that the appellant claimed that 
he was not currently using any NSAID's, and that they had 
previously, most often, been prescribed for headaches. 

Therefore, in view of the need for a medical opinion 
regarding the appellant's claim for service connection for 
gastritis, the Board finds that further development of the 
evidence is necessary in this case.  Hyder v. Derwinski, 1 
Vet.App. 22 (1991).  Accordingly, the case is REMANDED for 
the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should afford the appellant a 
complete gastrological examination by a 
qualified physician. After reviewing all 
the evidence of record, to include prior 
VA examination reports, the examiner 
should answer the following questions:

	a) Does the veteran currently have 
gastritis that is etiologically related 
to medication taken for his service- 
connected arthritis?;

	b) if so, to what degree is his 
gastritis aggravated by the medication 
taken for his service-connected 
arthritis?

A complete rationale for the opinion 
expressed must be provided.  All 
indicated special studies deemed 
necessary to answer the above questions 
should be accomplished.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
the appellant's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.

3.  The RO should then readjudicate the 
appellant's claim for service connection 
for gastritis.  This must include a 
determination as to whether the appellant 
is entitled to compensation for his 
gastritis in light of the holding in 
Allen, supra.

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



